UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL ADAHI,                            :
                                              :
                       Petitioner,            :
                                              :
               v.                             :      Civil Action No. 05-280 (GK)
                                              :
BARACK OBAMA, et al.,                         :
                                              :
                       Respondents.           :


                                             ORDER

       Petitioner Mohammed Al Adahi will be testifying from Guantanamo Bay on Tuesday, June

23, 2009, at the hearing on parties’ cross-motions for judgment on the record. His counsel have

requested that the courtroom be opened to the public and press. Petitioner will not be giving any

classified testimony on direct or re-direct because he has access to none, and the Government will

not be able to cross-examine him on any classified testimony. Therefore, the Court sees no reason

to deny the public and the press the opportunity to observe his testimony. Finally, in the unlikely

event that any problem should arise with his testimony, the Court will be able to instantly stop the

testimony and turn off the video-conferencing machinery while any issues in dispute are resolved.

       WHEREFORE, it is this 18th day of June, 2009, hereby

       ORDERED, that Petitioner Al Adahi’s testimony be presented in a courtroom open to the

public and press.



                                              /s/
                                              Gladys Kessler
                                              United States District Judge

Copies via ECF to all counsel of record